DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the embodiments described in claims 12-14 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The embodiments claimed are not described in the written description.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 2, 4, 8, 9, 11 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Clössner et al (US PGPub # 2018/0086564). With respect to claims 1 and 8, the Clössner reference discloses a method and a device for weighing an object transported on a mover of an electromagnetic conveyor (¶¶ 0003 & 0069), the mover (27) being moved along a stationary track (33) of the electromagnetic conveyor (Fig. 1) in a direction of movement (¶¶ 0072-0079), the method comprising: lifting the object off the mover with a lifting device (¶ 0107); setting down the object onto at least one transport plane of a weighing station arranged in a weighing region of the stationary track (¶¶ 0121-0122), wherein the at least one transport plane, which is located on at least one weigh cell extends in the direction of movement to support the object when in the weighing station (Figs. 4 & 5 show that the ramp 61 terminates into a flat plane that supports the carrier 29 while it is in the weighing station (81) shown in Fig. 12; see, also, paragraph 0109); actively driving the object while lifted off from the mover and while supported on the at least one transport plane with the mover that is moved along the track through the weighing region (receivers 57 push the carrier 29 along the elevated section), wherein a driver (57) is arranged on the mover to engage with the object (¶¶ 0110-0113); weighing the object with the at least one weigh cell (83) while the object is supported by the at least one the transport plane of the weighing station (¶¶ 0121-0122); and setting down the object on the mover  movement of the object along the stationary track with the mover (¶ 0107).
With respect to claims 2 and 9, see Figures 4 and 5.
With respect to claims 4 and 11, the object is at least one of lifted off the mover or set clown on the mover by a lifting drive (i.e.: a “robot”; see paragraph 01018).
With respect to claim 13, although the reference does not expressly say so, there inherently has to be some type of electronic circuit (“evaluator”) to process the weight signals from the weighing station.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.



Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Clössner et al (US PGPub # 2018/0086564). The Clössner reference shows an upward ramp, but does not disclose a downward ramp at the end of the weighing station, but it would have been common sense to modify the weighing station of Clössner to have a downward ramp to gently ease the carrier down off the weighing station (as this is suggested in paragraphs 0117-0120) and back onto the mover to prevent sudden shock loads from damaging the mover or affecting the weighing results by vibrating the entire conveyor when it suddenly fell off the end of the weighing station.


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Clössner et al (US PGPub # 2018/0086564) in view of Inglin (US # 5,929,387) and Burkart (US # 5,740,843). It was common sense to either slow down (Inglin: Col. 1, 32-36) or stop (Burkart: Col. 3, ll. 17-59) a conveyed object on a weighing platform, and it would have been obvious to the ordinary practioner to program the conveyor controller of Clössner to do the same to insure weighing accuracy.


Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Clössner et al (US PGPub # 2018/0086564) in view of Leverett (US # 5,294,004). With respect to claim 6, note that the Clössner reference shows two load cells 83 in Figure 12. With respect to claims 6 and 7, the use of “averaging” multiple weight readings over time was a well-known way of filtering out vibrations from a .


Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Clössner et al (US PGPub # 2018/0086564). These embodiments claimed are not described nor shown in applicant’s specification, so the examiner has to guess what these embodiments might be, but since the Clössner reference discloses the possibly of using a robot to pick up the carrier 29, then it would have been a mere rearrangement of parts to incorporate the lifting device into the mover or the track, or to lift the entire weighing station, as these various ways of lifting an object off of a conveyor to weigh it was known in general as shown by the numerous background references cited by the examiner on the attached PTO-892, and since the applicant did not disclose the specifics of what he is claiming here, then the examiner has to assume that any detail that is claimed but not disclosed has to be conventional.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The other references cited show the general state of the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDY W GIBSON whose telephone number is (571)272-2103.  The examiner can normally be reached on Tue-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RANDY W. GIBSON
Primary Examiner
Art Unit 2856



/RANDY W GIBSON/Primary Examiner, Art Unit 2856